DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.

Introductory Remarks
In response to communications filed on 18 October 2021, claim(s) 1, 9, 10, 13-15, and 17-19 is/are amended per Applicant’s request. Claim(s) 17 is/are cancelled. Therefore, claims 1-5 are presently pending in the application, of which, claim(s) 1-16 and 18-20 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

Response to Arguments
Applicant’s arguments, filed 16 September 2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The obviousness rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165